CLEMENS, Senior Judge.
Movant Willie Dixon, hereafter defendant, appeals the post-hearing denial of his Rule 27.26 motion.
Defendant had been convicted of murder and on appeal the judgment was affirmed. His motion for re-hearing or transfer was denied. State v. Dixon, 566 S.W.2d 254 (Mo.App.1978).
We limit our review to the points specifically raised in the motion below1 and *783thereafter briefed on appeal.2 So considered, defendant contended below and now contends here he was denied effective assistance of counsel; this, because after the judgment was affirmed and his motion for re-hearing and/or transfer to the supreme court was denied by this court, his counsel thereafter failed to file such a motion in the supreme court.
The alleged ineffectiveness of counsel on appeal concerns a matter in the appellate court, not one ever before the trial court. For that reason the issue is not cognizable under Rule 27.26. Hemphill v. State, 566 S.W.2d 200[15, 16] (Mo.banc 1978).
Judgment affirmed.
DOWD, P. J., and REINHARD and CRIST, JJ., concur.

. Maggard v. State, 471 S.W.2d 161[1] (Mo.1971); Johnson v. State, 463 S.W.2d 873[1] (Mo.1971).


. Camillo v. State, 555 S.W.2d 386[1] (Mo.App.1977); Plant v. State, 547 S.W.2d 835[1, 2] (Mo.App.1977).